                 Case 2:18-cv-01543-RAJ Document 31 Filed 11/07/18 Page 1 of 9




 1                                                          THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                  UNITED STATES DISTRICT COURT
14                                 WESTERN DISTRICT OF WASHINGTON
15                                           AT SEATTLE
16
17   BOMBARDIER INC.,
18                                                     2:18-cv-1543 RAJ
19                             Plaintiff,
20                                                     DEFENDANT MITSUBISHI AIRCRAFT
     v.                                                CORPORATION AMERICA, INC’S
21
22                                                     OPPOSITION TO PLAINTIFF’S MOTION
23   MITSUBISHI AIRCRAFT                               TO SEAL EXHIBITS A-J TO THE
24   CORPORATION, MITSUBISHI                           DECLARATION OF DANIEL BURNS
25   AIRCRAFT CORPORATION AMERICA,                     AND EXHIBIT A TO THE DECLARATION
26   INC., et al.,                                     OF DAVID TIDD IN SUPPORT OF ITS
27                                                     MOTION FOR A PRELIMINARY
28                                                     INJUNCTION
29
                               Defendants.
30                                                     NOTED ON MOTION CALENDAR:
31                                                     November 9, 2018
32
33
34
35
36
37
38                                           I.   INTRODUCTION
39
40            Plaintiff Bombardier Inc.’s (“Plaintiff” or “Bombardier”) Motion to Seal [Dkt. No. 3] is
41
42   procedurally improper and substantively flawed. It should be denied on both bases. The only
43
44   Defendants who appear to have been properly served with the Summons and Complaint are
45
46   Aerospace Testing Engineering & Certification Inc. (AeroTEC”) and possibly some of the
47
48   AeroTEC individual employees. Mitsubishi Aircraft Corporation of America, Inc. (“Mitsubishi
49
50   Aircraft America”) has not yet received verification that the Summons was properly served,
51
                                                                                      Perkins Coie LLP
     DEFENDANT MITSUBISHI AIRCRAFT CORPORATION                                   1201 Third Avenue, Suite 4900
     AMERICA, INC.’S OPP’N TO MOT. TO SEAL (NO. 18-CV-                             Seattle, WA 98101-3099
     1543 RAJ) – 1                                                                   Phone: 206.359.8000
     121153-0002/141757557.3
                                                                                      Fax: 206.359.9000
                 Case 2:18-cv-01543-RAJ Document 31 Filed 11/07/18 Page 2 of 9




 1   since the original Summons was unsigned and without the Court’s seal. (Decl. J. Riedinger ⁋⁋ 2-
 2
 3   3.) In addition, neither the instant Motion to Seal (now re-noted to be heard on November 9,
 4
 5   2018 [Dkt. No. 22]) nor the pending Motion for a Preliminary Injunction (now re-noted to be
 6
 7   heard on December 7, 2018 [Dkt. No. 25]) has been properly served on Mitsubishi Aircraft
 8
 9   America or any other Defendant. (Decl. J. Riedinger ⁋ 4; Mot. to Seal at 3 [Dkt. No. 4].) As the
10
11   Motion to Seal is procedurally improper for lack of service, its noting is impermissibly
12
13   premature under the local rules. The Motion should be denied outright based on these procedural
14
15   irregularities.
16
17            In addition, Mitsubishi Aircraft America does not believe the information in the
18
19   documents satisfies the legal definition of trade secrets. Further, Bombardier has not satisfied
20
21   even the lesser showing necessary for sealing business records under the applicable Ninth Circuit
22
23   law. Bombardier’s Motion to Seal should be denied on this basis as well.
24
25                                          II.    ARGUMENT
26
27            Bombardier disregarded the procedural rules by prematurely filing and noting for hearing
28
29   a Motion to Seal certain documents [Dkt. No. 3] that were filed in support of Bombardier’s
30
31   Motion for a Preliminary Injunction [Dkt. No. 4]. That Motion seeks to seal Exhibits A-J to the
32
33   Declaration of Daniel Burns [Dkt. Nos. 5-6] and Exhibit A to the Declaration of David Tidd
34
35   [Dkt. Nos. 7-8]. (See generally Mot. to Seal [Dkt. No. 3].) None of these exhibits have been
36
37   served on Defendants. (Mot. for Prelim. Inj. 3 [Dkt. No. 4]; Decl. J. Riedinger ⁋ 4).) This
38
39   litigation is predicated on Bombardier’s accusation that its prior employees, five named
40
41   individuals and “John and/or Jane Does 1-88, stole documents with the intent to misappropriate
42
43   the purported trade secrets contained therein to help their new employer obtain certification of
44
45   the Mitsubishi Regional Jet (“MRJ”). (See generally Compl. [Dkt. No. 1]).) Bombardier’s
46
47   Motion should be denied on both procedural and substantive bases.
48
49
50
51
                                                                                      Perkins Coie LLP
     DEFENDANT MITSUBISHI AIRCRAFT CORPORATION                                   1201 Third Avenue, Suite 4900
     AMERICA, INC.’S OPP’N TO MOT. TO SEAL (NO. 18-CV-1543                         Seattle, WA 98101-3099
     RAJ) – 2                                                                        Phone: 206.359.8000
     121153-0002/141757557.3
                                                                                      Fax: 206.359.9000
                 Case 2:18-cv-01543-RAJ Document 31 Filed 11/07/18 Page 3 of 9




 1   A.       The Motion Is Premature and Should Be Denied Because Not All Parties Have Been
 2            Served.
 3
 4            As a preliminary matter, Bombardier argues that the documents it seeks to seal were
 5
 6   stolen by three individual Defendants. (Mot. to Seal 1-2 [Dkt. No. 3].) Bombardier relies on
 7
 8   these purportedly stolen trade secret documents to support its contention that it needs immediate
 9
10   and extraordinary relief in the form of a preliminary injunction. (Mot. for Prelim. Inj. 20-21 [Dkt.
11
12   No. 4].) Bombardier seeks to enjoin, among other things, these three individuals from
13
14   continuing to work on the MRJ’s certification for the duration of these proceedings—thus
15
16   essentially depriving each of them of their livelihood. (Id. 24.)
17
18            To date, Bombardier has not perfected service on all the named Defendants. At a
19
20   minimum, the unserved Defendant(s) whom Bombardier seeks to enjoin from continuing to work
21
22   on the MRJ’s certification need to be served, obtain counsel, appear, and have an opportunity to
23
24   be heard on the pending motions, including this one. See, e.g., LCR 5(g); 7(d)(2); LCR 7(b)(1);
25
26   see also Fed. R. Civ. P. 65(a)(1).
27
28   B.       The Motion Is Premature and Should Be Denied Because It Was Noted in Violation
29            of the Local Rules Requiring Timely Service.
30
31            The Motion to Seal was originally noted for November 2, 2018; Bombardier has re-noted
32
33   the Motion for November 9, 2018. [Dkt. Nos. 3, 22.] Bombardier seeks to file under seal
34
35   Exhibits A-J to the Declaration of Daniel Burns and Exhibit A to the Declaration of David Tidd.
36
37   Mitsubishi Aircraft America has not been served with a copy of these exhibits; and it appears
38
39   that no other Defendant has either. (Decl. J. Riedinger ⁋ 4; Mot. to Seal 3 [Dkt. No. 4].) While
40
41   Mitsubishi Aircraft America’s counsel had a limited opportunity to “view” these documents in
42
43   the offices of Bombardier’s counsel on October 31, counsel were not permitted to copy or to
44
45   retain any portion of these documents, or even make notes regarding the content of the
46
47   documents. (Decl. J. Riedinger ⁋ 4.)
48
49            A properly served motion to seal is a “Second Friday” motion. LCR 7(d)(2). Thus, a
50
51   motion to seal may be noted for consideration “no earlier than the second Friday after filing and
                                                                                      Perkins Coie LLP
     DEFENDANT MITSUBISHI AIRCRAFT CORPORATION                                   1201 Third Avenue, Suite 4900
     AMERICA, INC.’S OPP’N TO MOT. TO SEAL (NO. 18-CV-1543                         Seattle, WA 98101-3099
     RAJ) – 3                                                                        Phone: 206.359.8000
     121153-0002/141757557.3
                                                                                      Fax: 206.359.9000
                 Case 2:18-cv-01543-RAJ Document 31 Filed 11/07/18 Page 4 of 9




 1   service of the motion.” Id. (emphasis added). To properly serve a motion to seal, “[t]he moving
 2
 3   party shall ensure that the motion papers are received by the opposing party on or before the
 4
 5   filing date.” Id. In addition to the motion, the moving party has the obligation to file and serve
 6
 7   “all affidavits, declarations . . . or other evidence presented in support of the motion.” LCR
 8
 9   7(b)(1).
10
11            To this day, the Motion’s supporting papers have still not been served on Defendant
12
13   Mitsubishi Aircraft America, or apparently on anyone else. And while Bombardier’s counsel
14
15   allowed Mitsubishi Aircraft America’s counsel to view the sealed documents in their offices,
16
17   they did so only so long as Mitsubishi Aircraft America’s counsel agreed that they would not
18
19   describe the documents to their clients, nor copy or keep any portion of the documents. Such a
20
21   limited “viewing” does not constitute service.
22
23            The Motion to Seal thus fails to comply with the rules of procedure on what papers a
24
25   movant is required to file and serve with a motion by its filing date (see LCR 7(b)(1)), and fails
26
27   to comply with the rules of procedure regarding when a properly filed and served motion can be
28
29   noted for hearing (see LCR 7(d)(2)). The Motion to Seal must therefore be denied and re-noted
30
31   after proper service of the supporting papers in accordance with the noting provisions in the local
32
33   rules.
34
35   C.       The Motion Is Premature and Should Be Denied Because It Was Noted in Violation
36            of the Local Rules Requiring a Meet and Confer.
37
38            Bombardier’s Motion to Seal should also be denied for failure to comply with the
39
40   certification requirement of LCR 5(g)(3)(A), which requires the parties to meet and confer to
41
42   limit the burden on the courts and the clerk by minimizing the size of sealed documents and the
43
44   scope of the dispute that needs resolution. Bombardier argues that it should be excused for
45
46   ignoring the certification requirements of the rule because “the identity of Defendants’ counsel
47
48   for this matter has not yet been determined through any notice of appearance.” (Mot. to Seal
49
50
51
                                                                                      Perkins Coie LLP
     DEFENDANT MITSUBISHI AIRCRAFT CORPORATION                                   1201 Third Avenue, Suite 4900
     AMERICA, INC.’S OPP’N TO MOT. TO SEAL (NO. 18-CV-1543                         Seattle, WA 98101-3099
     RAJ) – 4                                                                        Phone: 206.359.8000
     121153-0002/141757557.3
                                                                                      Fax: 206.359.9000
                 Case 2:18-cv-01543-RAJ Document 31 Filed 11/07/18 Page 5 of 9




 1   3:4-6 (emphasis added) [Dkt. No. 4].) Bombardier’s rationale for ignoring the certification
 2
 3   requirement is not well-founded.
 4
 5            First, Bombardier neglects to mention that Bombardier and its attorneys were advised in
 6
 7   September 2018 (well before the filing date of Oct. 19, 2018), that Mitsubishi Aircraft America
 8
 9   was represented by Perkins Coie LLP. (Decl. J. Riedinger Ex B & ⁋ 8.) In fact, a Perkins Coie
10
11   attorney had a lengthy discussion with the Bombardier lawyers representing Bombardier about
12
13   the events giving rise to the lawsuit in early September 2018, weeks before the Complaint was
14
15   filed. (Decl. J. Riedinger ⁋ 8.) Indeed, Bombardier’s lawyers contacted the same Perkins Coie
16
17   lawyer the day after filing the Complaint to confirm that he continued to represent Mitsubishi
18
19   Aircraft America. (Decl. J. Riedinger ⁋ 9.) Nothing precluded Bombardier from calling Perkins
20
21   Coie in advance of filing its Motion to request a meet and confer, or to request information about
22
23   whether someone new would be representing Mitsubishi Aircraft America. Thus, Bombardier
24
25   was not precluded by insufficient information from conducting the required meet and confer.
26
27   Rather, Bombardier chose not to call Perkins Coie before filing the pending Motions.
28
29            Further, nothing precluded Bombardier from waiting the 21 days after service of the
30
31   Summons and Complaint for the parties to appear, having the required meet and confer, and then
32
33   filing a motion to seal that complied with the rules. Bombardier could have filed its Motion in
34
35   compliance with the rules and could have done so without prejudice. As Bombardier admits in
36
37   its Complaints, the facts giving rise to this lawsuit—the hiring of Bombardier’s employees by
38
39   Mitsubishi Aircraft America and AeroTEC—are facts that have been known to Bombardier for
40
41   three years. (See, e.g., Compl. ⁋⁋ 51-51.) Further, Bombardier states that it plans to seek a
42
43   second preliminary injunction against the rest of the unserved Defendants after those Defendants
44
45   are properly served. (Mot. for Prelim. Inj. 1 n.1 [Dkt. 4].) Thus, there is no urgency to any of the
46
47   pending motions that necessitated Bombardiers disregard for the meet-and-confer requirement.
48
49
50
51
                                                                                       Perkins Coie LLP
     DEFENDANT MITSUBISHI AIRCRAFT CORPORATION                                    1201 Third Avenue, Suite 4900
     AMERICA, INC.’S OPP’N TO MOT. TO SEAL (NO. 18-CV-1543                          Seattle, WA 98101-3099
     RAJ) – 5                                                                         Phone: 206.359.8000
     121153-0002/141757557.3
                                                                                       Fax: 206.359.9000
                 Case 2:18-cv-01543-RAJ Document 31 Filed 11/07/18 Page 6 of 9




 1   D.       The Motion to Seal Should Be Denied on the Merits.
 2
 3             Even if the Court were to disregard the procedural deficiencies, the Motion to Seal
 4
 5   should still be denied. A strong presumption of public access to court files exists, and the
 6
 7   moving party bears the burden of overcoming this presumption. See LCR 5(g). A court cannot
 8
 9   allow documents to remain under seal unless it articulates its reasons for doing so. Apple Inc. v.
10
11   Psystar Corp., 658 F.3d 1150, 1162 (9th Cir. 2011) (vacating order sealing, without explanation,
12
13   documents submitted in support of injunction motion). To justify sealing records attached to a
14
15   dispositive motion, a party must show “compelling reasons.” See Kamakana v. City and Cty. of
16
17   Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006) (citing Foltz v. State Farm Mut. Auto. Ins. Co.,
18
19   331 F.3d 1122, 1136 (9th Cir. 2003)). Under the “compelling reasons” standard, a court must
20
21   evaluate relevant factors, including “the public interest in understanding the judicial process and
22
23   whether disclosure of the material could result in improper use of the material for scandalous or
24
25   libelous purposes.” Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 679 n.6 (9th Cir. 2010)
26
27   (citation omitted).
28
29            Pursuant to LCR 5(g), the party who designates a document confidential must provide a
30
31   “specific statement of the applicable legal standard and the reasons for keeping a document
32
33   under seal, including an explanation of: (i) the legitimate private or public interest that warrant
34
35   the relief sought; (ii) the injury that will result if the relief sought is not granted; and (iii) why a
36
37   less restrictive alternative to the relief sought is not sufficient.” LCR 5(g). Bombardier has not
38
39   done so.
40
41            From Mitsubishi Aircraft America’s counsel’s limited viewing of the documents at issue,
42
43   Bombardier has not made--and does not appear it will be able to make--the showing necessary to
44
45   seal the documents in their entirety. For example, based on memory of the documents, Exhibit A
46
47   to the Burns Declaration appears to be an approximately 60 page PowerPoint presentation made
48
49   to Transport Canada. (Decl. J. Riedinger ⁋ 6.) Numerous pages cannot contain confidential
50
51   information, or even business information, such as the title page, the agenda page, the overview
                                                                                           Perkins Coie LLP
     DEFENDANT MITSUBISHI AIRCRAFT CORPORATION                                        1201 Third Avenue, Suite 4900
     AMERICA, INC.’S OPP’N TO MOT. TO SEAL (NO. 18-CV-1543                              Seattle, WA 98101-3099
     RAJ) – 6                                                                             Phone: 206.359.8000
     121153-0002/141757557.3
                                                                                           Fax: 206.359.9000
                 Case 2:18-cv-01543-RAJ Document 31 Filed 11/07/18 Page 7 of 9




 1   pages, and likely much more. (Id.) Similarly, Exhibit A to the Tidd Declaration consists of an
 2
 3   almost 200-page document that includes, among other non-confidential statements, pages that
 4
 5   include standard aerodynamic equations and generic paragraphs of descriptive verbiage that was
 6
 7   not specific to Bombardier or Bombardier aircraft. (Decl. J. Riedinger ⁋ 7.) Even a limited
 8
 9   viewing of the documents thus demonstrates that some or all of the documents could and should
10
11   be publicly filed because they do not reveal any confidential business information. Other pages
12
13   could and should be publicly filed with limited redactions.
14
15            Other questions remain about the purported confidentiality of these documents. For
16
17   example, copies of some documents were provided to Transport Canada a government agency.
18
19   (See, e.g., Decl. D. Burns Ex. A [Dkt. Nos. 5-6].) In addition, a notation running down each
20
21   page of Exhibit A to the Declaration of David Tidd suggests that the document and revisions to it
22
23   were published to at least some audience. (See generally Decl. D. Tidd Ex. A [Dkt. Nos. 7-8].)
24
25   Given the questions raised by such a limited “viewing,” additional objections to sealing these
26
27   documents in their entirety will become apparent once these documents have been properly
28
29   served and their content fully analyzed and investigated.
30
31            Accordingly, even assuming the Court reaches the issue of sealing and determines that
32
33   some of the factors for sealing are met, it should still deny the Motion to Seal as it now stands.
34
35   At a minimum, Bombardier has not met its burden for sealing the documents in their entirety
36
37   because there are less restrictive alternatives such as redaction.
38
39            Mitsubishi Aircraft America takes no position at this stage on whether the documents at
40
41   issue contain some Bombardier confidential information given its counsel’s limited opportunity
42
43   to review at the documents and counsel’s inability to discuss the document’s contents with
44
45   Mitsubishi Aircraft America or with a consultant. In no event, however, does Mitsubishi
46
47   Aircraft America believe the documents constitute “trade secrets” under the Washington
48
49   Uniform Trade Secrets Act (Ch. 19.108 RCW) or the federal Defend Trade Secrets Act (18
50
51   U.S.C. § 1836, et seq.).
                                                                                       Perkins Coie LLP
     DEFENDANT MITSUBISHI AIRCRAFT CORPORATION                                    1201 Third Avenue, Suite 4900
     AMERICA, INC.’S OPP’N TO MOT. TO SEAL (NO. 18-CV-1543                          Seattle, WA 98101-3099
     RAJ) – 7                                                                         Phone: 206.359.8000
     121153-0002/141757557.3
                                                                                       Fax: 206.359.9000
                 Case 2:18-cv-01543-RAJ Document 31 Filed 11/07/18 Page 8 of 9




 1                                        III.   CONCLUSION
 2
 3            For the reasons set forth above, the Court should deny Bombardier’s Motion to Seal
 4
 5   Exhibits A-J to the Declaration of Daniel Burns and Exhibit A to the Declaration of David Tidd
 6
 7   in Support of its Motion for a Preliminary Injunction.
 8
 9
10            RESPECTFULLY SUBMITTED this 7th day of November 2018.
11
12                                                     s/Mary Z. Gaston
13                                                     Jerry A. Riedinger, WSBA No. 25828
14                                                     Mack H. Shultz, WSBA No. 27190
15                                                     James Sanders, WSBA No. 24565
16                                                     Mary Z. Gaston, WSBA No. 27258
17                                                     Shylah R. Alfonso, WSBA No. 33138
18                                                     Perkins Coie LLP
19                                                     1201 Third Avenue, Suite 4900
20                                                     Seattle, WA 98101-3099
21                                                     Telephone: 206.359.8000
22                                                     Facsimile: 206.359.9000
23                                                     E-mail: JRiedinger@perkinscoie.com
24                                                     E-mail: MShultz@perkinscoie.com
25                                                     E-mail: MGaston@perkinscoie.com
26
27                                                     Attorneys for Defendant Mitsubishi Aircraft
28                                                     Corporation America Inc.
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                    Perkins Coie LLP
     DEFENDANT MITSUBISHI AIRCRAFT CORPORATION                                 1201 Third Avenue, Suite 4900
     AMERICA, INC.’S OPP’N TO MOT. TO SEAL (NO. 18-CV-1543                       Seattle, WA 98101-3099
     RAJ) – 8                                                                      Phone: 206.359.8000
     121153-0002/141757557.3
                                                                                    Fax: 206.359.9000
                 Case 2:18-cv-01543-RAJ Document 31 Filed 11/07/18 Page 9 of 9




 1                                     CERTIFICATE OF SERVICE
 2
 3            I certify under penalty of perjury that on November 7, 2018, I electronically filed the
 4
 5   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
 6
 7   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.
 8
 9
10            DATED this 7th day of November, 2018.
11                                                       s/Mary Z. Gaston
12                                                       Mary Z. Gaston, WSBA No. 27258
13                                                       Perkins Coie LLP
14                                                       1201 Third Avenue, Suite 4900
15                                                       Seattle, WA 98101-3099
16                                                       Telephone: 206.359.8000
17                                                       Facsimile: 206.359.9000
18                                                       E-mail: MGaston@perkinscoie.com
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                       Perkins Coie LLP
     CERTIFICATE OF SERVICE                                                       1201 Third Avenue, Suite 4900
     (NO. 18-CV-1543 RAJ) – 1                                                       Seattle, WA 98101-3099
                                                                                      Phone: 206.359.8000
     121153-0002/141757557.3
                                                                                       Fax: 206.359.9000
